Citation Nr: 0837791	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-41 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in November 2004, a statement of 
the case was issued in November 2005, and a substantive 
appeal was received in December 2005.  The veteran requested 
a Board hearing, however, he failed to appear for a hearing 
before the Board in September 2008.


FINDING OF FACT

Tinnitus was not manifested during service or for many years 
after service, nor is tinnitus otherwise causally or 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a pre-adjudication letter from the RO 
to the veteran dated in April 2004.  In August 2008, the 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to her in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.
 
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a report of VA examination 
performed in May 2004.  The veteran and her representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

There are no service medical records related to tinnitus.  

Private medical records from Dr. L.M.P. dated in January 2000 
reflect that the veteran complained of ringing in the ears.

The veteran underwent a VA examination in May 2004.  She 
reported 4 years of intermittent diesel generator noise, as 
well as extensive teletype and radio noise in confined spaces 
for shifts of 8-12 hours during service.  She also stated 
that she slept in noisy spaces during training without 
hearing protection.  She claimed tinnitus had a gradual 
onset, beginning as intermittent in 1987 and becoming 
constant before separation from service.  She reported 
constant bilateral tinnitus.  

Following physical examination, the examiner noted that the 
veteran reported tinnitus in both ears.  There were no 
complaints of tinnitus found in the military record.  The 
examiner noted that the examination showed normal hearing in 
both ears.  The examiner opined that although it is as likely 
as not that the tinnitus is related to military service, in 
the absence of hearing loss, the examiner could not state 
that it is due to military noise trauma without resorting to 
speculation.  

The Board acknowledges the veteran's service and has 
considered her statements.  The Board also acknowledges that 
the veteran is currently a registered nurse.  The Board 
recognizes that such training renders the veteran medically 
competent to some extent.  However, despite the veteran's 
contentions otherwise, there is no persuasive evidence to 
support a finding that her current tinnitus is etiologically 
related to service or any incident therein.  Although medical 
evidence clearly demonstrates a current diagnosis of 
subjective tinnitus, such post-service findings fail to 
establish any relationship between the current disability and 
service.  The May 2004 VA examiner indicated that any opinion 
as to causation would be speculative.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for subjective 
tinnitus.  Consequently, the benefit-of-the-doubt-rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is not warranted.  The appeal 
is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


